DECISION OF DISMISSAL
This matter is before the court on Defendant's motion to dismiss (motion), filed March 12, 2008, as part of its Answer, requesting that the Complaint be dismissed.
A case management conference was held on Wednesday, April 9, 2008, to discuss Defendant's motion. Robert Wiegand (Plaintiff) appeared on behalf of Plaintiffs. Nancy Grigorieff, Certified Public Accountant and Tax Auditor, appeared on behalf of Defendant.
Defendant stated that Plaintiffs filed their appeal 91 days after the date of the Notice of Refund Denial (Notice), dated November 13, 2007. During the conference, Plaintiff acknowledged that Plaintiffs postmarked their Complaint February 12, 2008, which is 91 days after the date of Defendant's Notice. See ORS 305.280(2) (2007); McDowell v. Dept. ofRev., TC-MD No 050812C (November 28, 2005) (citing ORS 305.280(2) and holding that taxpayer's appeal filed three days after the statutory deadline must be dismissed). *Page 2 
Because Plaintiff acknowledges that their Complaint was filed after the statutory deadline, the court grants Defendant's motion. Now, therefore,
IT IS THE DECISION OF THIS COURT that this matter be dismissed.
Dated this ____ day of April 2008.
If you want to appeal this Decision, file a Complaint in the RegularDivision of the Oregon Tax Court, by mailing to: 1163 State Street,Salem, OR 97301-2563; or by hand delivery to: Fourth Floor, 1241 StateStreet, Salem, OR.
Your Complaint must be submitted within 60 days after the date of theDecision or this Decision becomes final and cannot be changed.
This document was signed by Presiding Magistrate Jill A. Tanner onApril 16, 2008. The Court filed and entered this document on April 16,2008. *Page 1